Felton, J.,
dissenting. I think that it is necessarily implied in the written instrument that the acts agreed to be performed were to be performed simultaneously. The notes were to be executed when the lots were .drawn and the deeds executed. The petition does not show on its face when the deeds were executed, and therefore does not show on its face that the action is barred by the statute of limitations. I express no opinion on the ruling on the general demurrer.
I am authorized to state that Gardner, J., concurs in this dissent.
McClure, Hale & McClure, for plaintiff.
Gleason & Painter, A. W. Cain Jr., for defendant.